


Exhibit 10.1




Social Media Broadcasts (SMB) Limited Commercial Licensing Agreement

Licensing for Specified Territories




THIS AGREEMENT is made and entered into on 11 September 2013




BY AND BETWEEN:




(1)

Social Media Broadcasts (SMB) Limited, a company duly incorporated under the
laws of the Hong Kong, Special Administrative Region, People’s Republic of China
and having its registered office/principal place of business at Suite 1802, 18th
Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, Hong Kong (the
“Licensor”); and




(2)

Media Analytics Corporation, a company duly incorporated under the laws of the
United States of America and having its registered office/principal place of
business at Suite 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street,
Quarry Bay, Hong Kong (the “ Licensee”).




WHEREAS:




(A)

The Licensor has developed and delivers software applications “as-a-service”
over the Internet.




(B)

The Licensee is principally engaged as a solution provider and wishes to refer
or resell such services.




(C)

The Licensor wishes to grant to the Licensee the right to the sales and
marketing of the Klarity Analytic Dashboard (“Klarity”) in Canada, the United
States and the United Kingdom (including the Republic of Ireland) on the terms
set out in this Agreement, and the Licensee has agreed to accept such terms.




IT IS HEREBY AGREED BY THE PARTIES AS FOLLOWS:




1.

Definitions and Construction




1.1

In this Agreement, unless provided otherwise, the following words shall have the
following meanings:-




“Agreement” means this agreement, including all schedules, as duly amended from
time to time;




“Confidential Information” means this Agreement and all information disclosed by
one party to the other or otherwise received by the other in the negotiations,
entering into and performance of this Agreement, which is expressly marked as
confidential or which concerns the technology, know-how, methodology of supply,
business, developments and finances of that party or of the suppliers, customers
or clients of that party (and in the case of Confidential Information of the
Licensor, includes the Software and the Documentation);




- 1 -

--------------------------------------------------------------------------------




“Documentation” means the standard technical and user documentation supplied by
the Licensor in conjunction with Klarity;




“Force Majeure” shall have the meaning defined in Clause [18];




“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;




“Licence Fees” means the fees payable by the Licensee to the Licensor in
consideration for the grant of its licence to use Klarity;




“Licensee Affiliate” means an individual, corporation, partnership, trust,
association, group, governmental agency or other person or entity which is
controlled by, controls or is under common control with the Licensee;




“Licensee’s Website” means any websites owned by or licensed to the Licensee (or
Licensee Affiliates) distributed or made available by the Licensee (or Licensee
Affiliates) over the internet in relation to Klarity;




“Software” means the Klarity analytic dashboard (“Klarity”);




“Specified Territories” means such countries and territories as may be agreed
between the Licensor and the Licensee from time to time;




“Term” means the duration of this Agreement as specified in Clause [13];




“Updates” means new functionality in respect of Klarity released at the
discretion of the Licensor;




“Use” means the right to permit Klarity to be accessed by each User by a single
computer owned or operated by that User for the purposes of enabling the User to
connect with Klarity;




“Users” means the end-users of Klarity.




1.2

In this Agreement, a reference to:




 

(a)

a clause is, except where otherwise stated, a clause of this Agreement and the
headings in this Agreement are for convenience only and shall not affect its
interpretation;

 

 

 

 

(b)

any statute or statutory provision includes, except where otherwise stated, the
statute or statutory provision as amended, consolidated or re-enacted from time
to time before the date of this Agreement and includes any subordinate
legislation made under the statute or statutory provision (as so amended,
consolidated or re-enacted) before the date of this Agreement; and




- 2 -

--------------------------------------------------------------------------------




 

(c)

“including” or “includes” is illustrative, neither of them shall limit the sense
of the words preceding them and each of them shall be deemed to incorporate the
expression “without limitation”.  “Other” and “otherwise” are also illustrative
and shall not limit the sense of the words preceding them.




2.

Granting of Software License




2.1

Subject to the provisions of this Agreement, the Licensor hereby grants to the
Licensee a non-assignable and exclusive license within the Specified Territories
for a period of two (2) years] from the [date of this Agreement] pursuant to
which the Licensee shall be permitted:-




 

(a)

to sell and market Klarity in Canada, the United States and the United Kingdom
(including the Republic of Ireland); and

 

 

 

 

(b)

to establish re-sellers to sell and market Klarity within the Specified
Territories (with the prior approval of the Licensor)




2.2

The rights granted under Clauses 2.1 may be extended for such further period(s)
and upon such terms as may be mutually agreed in writing by the parties.




2.3

The Licensor shall not be involved in any dispute or claim that may arise
between the User and the Licensee unless the said dispute or claim related
specifically to the use of Klarity in which case the same shall be subject to
the relevant terms and conditions governing the use of Klarity prevailing from
time to time and the dispute or claim was notified to Licensor within 30 days of
occurrence.




3.

Obligations of the Licensor




3.1

In consideration of the payment by the Licensee of the License Fees, the
Licensor shall use its reasonable endeavours to ensure that Klarity is made
available in a professional manner according to the terms and conditions set out
in this Agreement.




3.2

The Licensor shall use its reasonable endeavours to ensure that Klarity is
continuously available to Users via the Internet at all times during the Term,
save and except for periods of Force Majeure and any periods of maintenance as
referred to in Clause 3.4.




4.

Prohibited acts




4.1

The Licensee shall not, except as expressly permitted by this Agreement:-




 

(a)

load Klarity onto a network server for the purposes of distribution to one or
more other computer on that network or to effect such distribution;

 

 

 

 

(b)

rent, lease, sub-licence, loan, copy, modify, adapt, merge, translate, reverse
engineer, decompile, disassemble or create derivative works based on the whole
or any part of Klarity or the Documentation or reproduce Klarity and/or the
Documentation or any part thereof in any way;




- 3 -

--------------------------------------------------------------------------------




 

(c)

directly provide or host Klarity or the Documentation in whole or in part
(including program listings, object and source code) to any third parties,
except with the Licensor’s prior written consent; or

 

 

 

 

(d)

remove the Licensor’s trade mark, copyright notice or any other proprietary
notice from Klarity or the Documentation.




4.2

The Licensee agrees with and undertakes to the Licensor that it will not accept
or grant a license of, use, offer, distribute or promote any social media
analytic software in the Specified Territories other than Klarity for the
initial duration of this agreement and any extensions thereto as well as a
period of twelve (12) months from the date of final termination hereof.




5.

License Fees




5.1

In consideration of the license and rights granted under Clause 2, the Licensee
shall pay to the Licensor the following License Fees:-




 

(a)

an initial non-refundable fixed fee of US$300,000;

 

 

 

 

(b)

an annual technical support fee of US$120,000 initially payable within 30 days
of the date of this agreement and thereafter, prior to the anniversary date of
this agreement; and

 

 

 

 

(c)

a 30% royalty payment on all sales of Klarity.  




5.2

All License Fees shall be paid by the Licensee by telegraphic transfer to such
bank account as may be designated by the Licensor from time to time, or in such
other manner as the Licensor may from time to time direct. All sums owing under
this Agreement shall be paid by the Licensee without deduction or set off.




5.3

The Licence Fees (and any other charges and fees payable pursuant to this
Agreement) are exclusive of and net of any taxes, duties or such other
additional sums, including value added or purchase tax, excise tax, tax on
sales, property or use and import or other duties, whether levied in respect of
this Agreement, Klarity, its use or otherwise, all of which shall be payable by
the Licensee in any event.




5.4

If any sum payable by the Licensee pursuant to this Agreement is not paid on the
due date for payment (and without prejudice to the other rights and remedies of
the Licensor), the Licensor reserves the right to charge interest on all sums
overdue from the due date for payment to the date of actual payment (both before
and after judgment), at the rate of five per cent (5%) above the best lending
rate from time to time of The Hongkong and Shanghai Banking Corporation Limited,
compounded monthly.




5.5

The Licensee shall, at the same time as effecting payment of the License Fees,
provide to the Licensor a statement giving full particulars of the calculation
of the License Fees for the relevant month (including details of the revenue
derived during that month, all fees charged to and paid by the Users, any
discounts or other rebates given and, the aggregate Gross Revenue.




- 4 -

--------------------------------------------------------------------------------




6.

Audit




6.1

The Licensor or its duly authorised agent may, upon not less than 12 hours
notice to the Licensee (which notice may be given by fax and shall be deemed
served 2 hours after despatch) enter any of the Licensee’s premises during
business hours for the purposes of auditing the Licensee’s use of the Software
and/or the calculation and/or payment of the License Fees.




6.2

The Licensee shall provide the Licensor with all reasonable assistance in the
conduct of the audit.




6.3

The Licensor shall use its reasonable endeavours to minimise any disruption
caused to the Licensee’s operations as a result of the audit.




6.4

The Licensor (or its agent) shall be entitled to take copies of such documents
as are relevant to the audit of the Licensee’s use of the Software and/or the
calculation and/or payment of the License Fees.  To the extent that such
documents contain information which is confidential to the Licensee, the
Licensor shall maintain such information in confidence and utilise it only for
the purposes of the audit.




6.5

In the event of any dispute as to the amount of any License Fees payable
pursuant to Clause 5 which is not resolved between the parties, the matter shall
[at the request of either party be referred for decision to an independent firm
of international certified public accountants (the “Independent Accountants”) to
be appointed by agreement between the parties or, in default of such agreement,
by the President for the time being of the Hong Kong Institute of Certified
Public Accountants. Each of the Licensor and the Licensee will provide the
Independent Accountants with all information which they require and the
Independent Accountants shall be entitled (to the extent that they consider it
appropriate) to base their opinion on such information and on the accounting and
other records of the Licensee. The Independent Accountants shall act
independently and objectively as experts and not as arbitrators and their
determination shall (in the absence of manifest error) be final and binding on
the parties (or insert other preferred method of resolving disputes)].  




6.6

The costs of any audit and/or the fees and expenses of the Independent
Accountants shall be borne by the Licensor unless a material deficiency in the
License Fees paid to the Licensor is disclosed, in which event the Licensee
shall pay such costs, fees and expenses in addition to the payment of such
deficiency.  For the purposes of this Clause, a material deficiency shall occur
where the amount of any License Fees paid by the Licensee to the Licensor is
found to be less than 95% of the amount of License Fees found to be actually due
to the Licensor (pursuant to the provisions of Clause 5) (only applicable if
clause 6.5 is kept).




7.

Warranties and Indemnification




7.1

The Licensee represents and warrants that during the Term:-




 

(a)

it is duly incorporated, organized and validly existing under the laws of the
jurisdiction of its incorporation, has all requisite powers, licenses and
permits and has undertaken all actions and has fulfilled all conditions to enter
into, to perform under and to comply with its obligations under this Agreement;




- 5 -

--------------------------------------------------------------------------------




 

(b)

the business carried on by it is a legitimate, lawful business in the
jurisdiction in which is conducts business and complies with all laws,
regulations and requirements applicable to its business;

 

 

 

 

(c)

the Licensee will indemnify and keep harmless the Licensor, its parent,
subsidiaries, affiliates, officers, directors, representatives, agents, and
employees from and against any and all claims, losses, liabilities, costs, and
other expenses incurred as a result of or arising directly or indirectly out of
or in connection with:




 

(i)

any misrepresentation, breach of warranty or non-fulfillment of any undertaking
on its part under this Agreement;

 

 

 

 

(ii)

any claims, demands, awards, judgments, actions and proceedings by whomsoever
made, arising out of or in any way connected with the Licensee’s performance
under this Agreement;

 

 

 

 

(iii)

any claims, demands, awards, judgments, actions and proceedings made by third
parties arising out of, or in any way connected with the transactions between
the Licensee and any User.




7.2

The Licensor represents and warrants that during the Term:-




 

(a)

it is duly incorporated, organized and validly existing and in good standing
under the laws of Hong Kong, has all requisite powers, licenses and permits and
has undertaken all actions and has fulfilled all conditions to enter into, to
perform under and to comply with its obligations under this Agreement; and

 

 

 

 

(b)

it has all necessary rights and authority to execute and deliver this Agreement
and to license Klarity to the Licensee on the terms of this Agreement and
otherwise to perform its obligations hereunder and nothing contained in this
Agreement or in the performance of this Agreement will place the Licensor in
breach of any other contract or obligation.




7.3

Except as otherwise provided herein, the Licensor expressly disclaims all other
representations, warranties or conditions, whether express, implied, statutory
or otherwise, including, without limitation, the implied warranties of
merchantability, title, fitness for a particular purpose and non-infringement of
third party rights.  Without limiting the generality of the foregoing, the
Licensor does not warrant that the Software will meet the Licensee’s
requirements, that the operation of the Software will be uninterrupted or
error-free or that defects in the Software will be corrected.




8.

Ownership of Intellectual Property Rights




8.1

The Licensor will own and retain ownership of all rights, titles and interests
in and to all intellectual property rights in Klarity [and all Documentation],
including, but not limited to,  graphics, start-up information and materials,
designs, methods, architecture, materials, publications, business plans and
other tangible intellectual property-based assets of any kind whether in machine
readable, printed or other form and including, without limitation, all
revisions, enhancements, technical know-how, patents, copyrights, trademarks,
and trade secrets.




- 6 -

--------------------------------------------------------------------------------




8.2

The Licensee shall promptly notify the Licensor in writing of any actual,
threatened or suspected infringement of such intellectual property rights of
which it is or becomes aware.




8.3

If any modifications, adaptations, amendments or additions are made to the
Software, the intellectual property rights in such modifications, adaptations,
amendments or additions shall vest in the Licensor.  The Licensee shall have a
licence to use them on the same terms as are set out in this Agreement.




8.4

Except as expressly stated in this Agreement, the parties will have no rights of
any kind in or to any of each other’s intellectual property. There are no
implied licenses under this Agreement, and any rights not expressly granted
under this Agreement are reserved by the respective party.




9.

Confidentiality




9.1

Each party (each, a “Recipient”) shall:




 

(a)

use the Confidential Information of the other party (the “Disclosing Party”)
only as permitted under this Agreement and will use reasonable measures to
prevent the disclosure of such Confidential Information to any third party,
without the Disclosing party’s prior written consent;

 

 

 

 

(b)

take measures that are no less protective than those measures it uses to protect
the confidentiality of its own comparable Confidential Information; and

 

 

 

 

(c)

procure that its employees comply with the requirements of confidentiality
contained in this Agreement.




9.2

Each Recipient agrees to maintain the Disclosing Party’s Confidential
Information in a reasonably secure location.




9.3

The restrictions contained in Clause 9.1 shall not apply to any Confidential
Information which:




 

(a)

comes into the public domain otherwise than through a breach of Clause 9.1; or

 

 

 

 

(b)

is required by a court of competent jurisdiction or by a governmental or
regulatory authority to be disclosed or where there is a legal right, duty or
requirement to disclose; or

 

 

 

 

(c)

is known to the Recipient prior to its disclosure by the Disclosing Party.




9.4

The Licensor shall be entitled to disclose Confidential Information about the
Licensee and this Agreement to any agents, contractors or advisers who provide a
service to the Licensor in relation to the performance or enforcement of this
Agreement.




9.5

The Licensee shall inform the Licensor immediately should any customer data,
including but not limited to credit card data, be compromised, stolen or
disclosed in any way.




- 7 -

--------------------------------------------------------------------------------




10.

Liability




10.1

Notwithstanding any other provisions of this Agreement, neither party excludes
or limits its liability for death or personal injury caused by its negligence or
for fraud or in respect of any other liability which cannot be excluded or
restricted by law.




10.2

Except in relation to liability governed by Clauses 10.1, the Licensor’s total
liability to the Licensee arising out of or in connection with this Agreement
(whether in contract, tort (including negligence), breach of statutory duty or
otherwise) shall not exceed the amount of the aggregate Licence Fee which has
been paid by the Licensee to the Licensor.




10.3

Neither party shall be liable to the other (whether in contract, tort (including
negligence), breach of statutory duty or otherwise) arising out of or in
connection with this Agreement for any loss of profit, production, data,
goodwill or business opportunities or anticipated savings or benefits or for any
type of indirect, special or consequential loss, even if that loss or damage was
reasonably foreseeable or that party was aware of the possibility of that loss
or damage arising.  




10.4

Any claim for breach of contract, tort (including negligence), breach of
statutory duty or otherwise, arising out of or in connection with this Agreement
shall be brought within 6 months of the act or omission which is alleged to have
caused the loss in question or the date on which the claiming party became aware
or ought to have become aware of such act or omission, whichever is later.




11.

Undertakings of the Licensee




11.1

The Licensee agrees and undertakes throughout the Term that it shall:-




 

(a)

at its own expense and before the time agreed for installation or activation of
the Software and Services, prepare and provide the necessary, compatible
operational equipment, software and connection specified by Licensor;

 

 

 

 

(b)

not alter, copy, modify or tamper with any software provided by Licensor;

 

 

 

 

(c)

install such measures as may be necessary to protect the security and integrity
of related hardware or software, whether owned by the Licensor or Licensee;

 

 

 

 

(d)

where required and applicable, comply with all security or encryption standards,
rules and procedures mandated by Licensor; and

 

 

 

 

(e)

achieve minimum annual gross sales of USD 1,200,000, failing which the Licensor
has the right to terminate the exclusivity of the Software license granted to
the Licensee. .




12.

Undertakings of Licensor




12.1

The Licensor shall take all reasonable measures to ensure that the Software is
available to the Licensee and the Users “as-a-service” over the Internet and it
operates throughout the Term in accordance with its specifications.  The
Licensor shall be entitled to provide such services and technical support either
directly or through an third party or related entity nominated by it.




- 8 -

--------------------------------------------------------------------------------




12.3

The Licensor will provide training on the use and operation of the Software to
the Licensee’s personnel at such times and on such terms as the parties shall
agree.




13.

Term and Termination




13.1

This Agreement will commence on the date hereof and will continue in force for a
period of two (2) years (the “Initial Term”), and thereafter by agreement
between the parties, for successive periods of 1 year each (each an “Extended
Term”)]. Either party may terminate this Agreement by giving to the other at
least three (3) month’s prior written notice after the expiration of the Initial
Term or any Extended Term.




13.2

The Licensor may terminate this Agreement (or suspend the provision of the
Software) by written notice to the Licensee with immediate effect upon the
occurrence of any of the following events:-




 

(a)

if the Licensee commits a material breach of any provision of this Agreement and
the breach is not capable of remedy; or

 

 

 

 

(b)

if the Licensee commits a material breach or a persistent breach of any
provision of this Agreement which is capable of remedy and fails to remedy such
breach [within 30 days] after receipt of a written notice specifying the breach
and requiring it to be remedied; or

 

 

 

 

(c)

if the Licensee has committed any criminal or fraudulent act, or is guilty of
conduct tending to bring itself, the Licensor or any company associated with or
affiliated to the Licensor into disrepute or takes any action which damages the
integrity, reputation or goodwill of the Licensor; or

 

 

 

 

(d)

if the Licensee sells or disposes of its business or if there is a change in
control of the Licensee or its business (without the same having been approved
by the Licensor); or

 

 

 

 

(e)

the Licensee changes its name or the nature of its business (without the same
having been approved by the Licensor); or

 

 

 

 

(f)

if the Licensee passes a resolution for a voluntary winding up or a winding up
order is made (except for the purpose of a bona fide amalgamation or
reconstruction previously approved in writing by the Licensor); or a receiver,
administrative receiver, administrator or manager is appointed or an
encumbrancer takes possession of the undertaking or assets (or any part thereof)
of the Licensee; or if the Licensee is unable to pay its debts or ceases or
threatens to cease to carry on business or enters into an arrangement or
composition with or assignment for the benefit of, its creditors.




13.3

Upon termination or expiry of this Agreement howsoever caused:-




 

(a)

the Licensee shall pay to the Licensor all arrears of the Licence Fees and other
payments payable by the Licensee to the Licensor in respect of this Agreement.
There shall be no refund to the Licensee of any fees or charges paid which
relate or are attributable to the period after the date of termination;




- 9 -

--------------------------------------------------------------------------------




 

(b)

the Licensee shall, no later than [14 days] after termination, return to the
Licensor or destroy or erase (if the Licensor so instructs) the Software [and
the Documentation] (including any Software stored on a hard disk of any computer
in its possession or under its control), as well as any technical information or
other data supplied to the Licensee during this Agreement and any copies made of
the whole or any part of them and shall provide the Licensor with a statement
certified by a director of the Licensee that this has been done; and

 

 

 

 

(c)

the Licensee shall, no later than [14 days] after termination, return to the
Licensor all other materials, books, records or documents otherwise pertaining
to the intellectual property, the Software or any related systems.




13.4

The termination of this Agreement shall not affect any provision of this
Agreement which by its wording or nature is intended to remain effective and to
continue to operate in the event of termination of this Agreement, and shall not
prejudice or affect the rights of either Party against the other in respect of
any breach of the terms and conditions of this Agreement.




13.5

On termination of this Agreement for any reason, the parties shall have no
further obligations under this Agreement. Such termination shall be without
prejudice to the rights and remedies of the parties in respect of any breach of
this Agreement occurring prior to such termination.




14.

Assignment, Variation of Agreement




14.1

The Licensee shall not, without the prior written consent of Licensor, assign or
transfer any of its rights or obligations under this Agreement.  This Agreement
may be varied only by the agreement of both parties in writing provided that
Licensor shall be entitled at any time to vary or supplement such terms of this
Agreement which relate to matters purely of an operational nature by giving not
less than [30 days’] written notice to the Licensee.




15.

Governing Law




15.1

This Agreement and any disputes shall in all respects be exclusively governed by
and interpreted in accordance with the laws of the Hong Kong SAR and the parties
hereto agree to submit to the non-exclusive jurisdiction of the courts of Hong
Kong to determine any disputes hereunder.




16.

Entire Agreement




16.1

This Agreement, including relevant schedules, comprise the entire agreement and
understanding between the parties with respect to the Software specified and
agreed upon in the Agreement and supersedes all prior written agreements and
understandings between them with respect to the Software provided.  Other terms
and conditions of Licensor and/or the Licensee, referred to or attached to any
instrument issued by parties do not apply to the Software and services agreed in
this Agreement.




- 10 -

--------------------------------------------------------------------------------




17.

No partnership




17.1

Nothing in this Agreement shall be construed as constituting a partnership,
joint venture, association, or other co-operative entity or agency relationship
between the parties and neither party shall have any authority to act on behalf
of the other nor to bind the other in any way, except as expressly permitted by
the provisions of this Agreement.




18.

Force Majeure




18.1

No failure or omission by any party to carry out its obligations or observe any
of the stipulations or conditions of this Agreement, shall give rise to any
claims against the party in question or be deemed a breach of this Agreement, if
such failure or omission arises from force majeure.  For the purposes of this
Agreement “force majeure” shall mean any cause preventing either party from
performing all or any of its obligations which arises from or is attributable to
acts, events, omissions or accidents beyond the reasonable control of the party
so prevented (including acts of God, war or warlike hostilities, civil
commotion, riots, blockades, embargos, sabotage, strikes, lockout, shortage of
labour, delay in deliveries of whatsoever from sub-contractors or machine
failure, compliance with or changes in any law or governmental order, rule,
regulation or direction).




19.

Notices and Consents




19.1

Any notice or other communication given under this Agreement shall be in writing
and shall be served by delivering it personally or sending it by post (by
airmail if overseas) or fax to the address and for the attention of the relevant
party set out in Clause 19.3.  Any alteration to such details shall be notified
to the other parties in accordance with this Clause but shall not take effect
until five days after the notice of the alteration has been given.




19.2

Unless there is evidence of earlier delivery, a notice or other communication
shall be deemed given:-




 

(a)

if delivered personally, when left at the address referred to in Clause 19.1;

 

 

 

 

(b)

if sent by post, two Business Days after the date of posting;

 

 

 

 

(c)

if sent by airmail, five Business Days after the date of posting; and

 

 

 

 

(d)

if sent by fax, when confirmation of its transmission has been recorded by the
sender’s fax machine.




- 11 -

--------------------------------------------------------------------------------




19.3

The addresses and fax numbers of the parties for the purposes of Clause 19.1
are:




 

The Licensor

 

 

 

 

 

Address:

Suite 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay,
Hong Kong

 

 

 

 

For the attention of:

Christopher Wong

 

 

 

 

Fax number:

852 3100 0567

 

 

 

 

 

 

 

The Licensee

 

 

 

 

 

Address:

Suite 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay,
Hong Kong

 

 

 

 

For the attention of:

Stephen Wong

 

 

 

 

Fax number:

N/A




19.4

In proving service by first class post, it shall be sufficient to prove that the
envelope containing the notice was correctly addressed, postage paid and posted.




19.5

For the avoidance of doubt, notice given under this Agreement shall not be
validly served if sent by e-mail or telex.




IN WITNESS whereof the Parties have signed this Agreement the day and year first
above written.







SIGNED  by

)

 

)

for and on behalf of

)

 

)

Social Media Broadcast (SMB) Limited

)          ___________________________

 

)

in the presence of :-

)

 

 

 

 

SIGNED  by

)

 

)

for and on behalf of

)

 

)

Media Analytics Corporation

)          ___________________________

 

)

in the presence of :-

)




- 12 -

--------------------------------------------------------------------------------